Citation Nr: 1222611	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability (to include as secondary to service-connected bilateral pes planus with postoperative bunionectomy of right foot with valgus deformity and hyperkeratosis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1979 and from January 25, 1991 to March 26, 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a videoconference hearing; by January 2009 correspondence he withdrew his request.  An April 2011 Board decision denied the Veteran's claim.

The Veteran appealed the April 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, based on a Joint Motion for Remand (JMR) in October 2011, vacated the April 2011 Board decision, and remanded the case to the Board for readjudication consistent with the terms of the JMR. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims his current low back disorder is attributable to his service-connected bilateral foot disabilities.  Specifically, he attributes his low back disorder to years of an altered gait.

The Board denied this claim primarily based on a September 2007 VA examination finding the Veteran's low back disorder was most likely due to normal wear and tear, especially in light of his minimal altered gait.

By an October 2011 JMR, the parties agreed that the Veteran should be provided with an additional VA examination addressing specifically whether his current back disability was aggravated by his service-connected pes planus.  Accordingly, the Board is remanding the matter for further development consistent with the terms of the JMR.

The RO should also take this opportunity to obtain any and all missing VA or private treatment records from September 2007 to the present.

The case is REMANDED for the following:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his low back since service.  After securing the necessary release, obtain these records.  The RO should also update Virtual VA records from September 2007 to the present.

2.  After completing the above, obtaining the above records, to the extent available, schedule the Veteran for an examination to determine the current nature and likely etiology of any diagnosed low back disability.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner is to address the following:  

(a)  Does the Veteran have any disabilities affecting the low back?  If so, identify the specific diagnosis.    

(b)  If the answer to (a) is yes, answer the following:  

(i)  is it at least as likely as not (50 percent probability) that any currently diagnosed low back disability was incurred in or is otherwise directly related to service?   

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected bilateral foot disabilities caused or aggravated the low back disability beyond the natural progression of the disease?  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



